Title: To Thomas Jefferson from Lafayette, 3 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


      sdkfj
    

Sir
Head of Elk March the 3d 1781

The Arrival of a french Squadron in the Bay will Have for some days Raised Your Excellencys Expectations, and You Have, I Hope, Received a Letter from me wherein I informed Your Excellency that I was Coming to Virginia with A Continental detachment, and that the Commander in Chief Had been pleased to Give me the Command of an Expedition Against Portsmouth.
Since that time our troops Have Marched with An Extreme Rapidity, thirty Miles Sometimes in a day, and through the Most Heavy Rains and difficult Roads they are Arrived at Head of Elk this Morning which is three days sooner than was Expected. From this Circumstance our Vessels Have not Been found in Readiness and My Best Exertions are Employed in procuring them and embarking our Stores and Men as fast as possible. When Your Excellency Receives this We shall Be very Near if not quite Ready. But the Return of Mons. de Tilly to Rhode island Must Have Relaxed the Preparations Against Portsmouth.
It is with the Highest Satisfaction that I Can Impart to Your Excellency a News which Has Been Communicated By General Washington. The Necessity of Keeping it from Every Body’s Knowledge is obvious. It is that Mons. de Tilly Having taken the  Romulus a British fifty gun Ship, this Vessel with the Frigates Will Be sent into the Bay to Protect our Operations. This Has Been Said to me Most Confidentially.
In Consequence of this the Commander in chief Orders me to Embark as Soon as Possible and Be Ready to Sail When I Hear of the Arrival of french ships in the Bay. He also directs that I will send instructions to the Commanding officer in Virginia for to Make Every Preparation to A Speedy and Powerfull Cooperation. I Am told that Baron de Stubens does not Command any More about Portsmouth and Has joined General Greene. I therefore Request that Your Excellency Be pleased to Send the inclosed to the Commanding officer Whom I am to join, and I Beg You will add such instructions and orders as Will forward our Preparations.
The first article is of Course to Collect Militia. Our operation must Be Short. Arnold is ReEntranched. Tories, Sailors, and perhaps Negroes Will Be added to His Regular troops. Some Works Must Be made against His fortifications, and for all this Your Excellency will Be Sensible of the Necessity to Have a large Corps of Militia. The detachment now at this place is of 1200 Men. As to the disposition to Be made of the Militia, the first point is to guard the passes and Cut off all possibility of Escaping By Any Bold or forced push, the second to Avoid Being too Much Exposed Before we Come, and to Be in a Good Situation to form a junction.
Provisions, Arms, &c. for this Militia will Require Your Excellencys Attention, and as no Horses Can Be Embarked at this place a Great quantity of them principally for the Artillery will Be Requisite.
I Beg Leave to Suggest to Your Excellency the Propriety of Having some Heavy pieces and Ammunition to Add to our train of Artillery. Boats to land our troops and scows for the Cannon will Be much wanting, and the greater abundance of Boats we Can Collect the Nigher to the Enemy We May venture to land. It will also Be very important to add to the Squadron as Many public or private armed vessels as Can Be Collected. I wish Some Could Have Been Sent up for our Security during the passage of the Bay down to the Mouth of James River where I expect the french ships will Be Ready to Cooperate as much as it is in their power. Independant of the Armed Vessels, it Will Be very important to Have Galleys that may enter the Rivers and perhaps Annoy the Ennemy’s flanks. The Advantage of Having Good pilots for the Rivers Will Appear obvious.
Give me Leave to Request Your Excellency to Be pleased to  direct that the fort at York Be put in the Best State of defense. The Safety of the french Squadron Wholly depends upon this point, and We Have Assured them that this fort would Be particularly attended to.
May I take the Liberty of Advising Your Excellency on a Subject Highly interesting to me. It is to Be pleased to furnish me With the Best Maps of that part of Virginia, and the Most Accurate Accounts that May Be in Your Excellency’s or any Body’s possession. This Article is Very Essential.
I Beg Your Excellency will excuse the liberty I take to Be so very Particular and Engross your time By the Most Minuted details. But I know that Your Excellency’s Authority and Personal influence Can alone procure us the Many articles Necessary to our Succes. A large Body of Militia Collected in the Shortest time is absolutely essential. These Considerations, Sir, Have emboldened me to the liberty which I Have presumed to take. Humbly Requesting that Your Excellency Be pleased to answer to me, Both at Head of Elk, and By the Commanding officer Near Portsmouth in Case Your letter Comes Here too late, I have the Honor to Be with the Highest Respect Your Excellency’ s Most Obedient Humble Servant,

Lafayette

